            Created with
 Case 6:21-cv-01461      a trial version
                      Document           of Syncfusion
                                   1-2 Filed  05/28/21 Essential
                                                        Page 1 ofPDF
                                                                  5 PageID #: 8

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    05/12/2021
                                                                                                    CT Log Number 539539246
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Louisiana

FOR:        WALMART INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Coleman Billie and David Coleman, Pltfs. vs. Walmart Inc. And Cintas Corporation
                                                  No. 2, Dfts.
DOCUMENT(S) SERVED:                               Citation, Petition, Request
COURT/AGENCY:                                     27th Judicial District Court, Parish of St. Landry, LA
                                                  Case # C211686C
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 10/20/2020 - Wal Mart Store in Eunice, St.
                                                  Landry Parish, Louisiana
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Baton Rouge, LA
DATE AND HOUR OF SERVICE:                         By Process Server on 05/12/2021 at 08:55
JURISDICTION SERVED :                             Louisiana
APPEARANCE OR ANSWER DUE:                         Within 15 days after service (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):                          Jonathan C. Vidrine
                                                  510 West Magnolia Street
                                                  Ville Platte, LA 70586
                                                  337-363-2772
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 05/12/2021, Expected Purge Date:
                                                  05/17/2021

                                                  Image SOP

                                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  3867 Plaza Tower Dr.
                                                  Baton Rouge, LA 70816
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / DL
                                                                                                                                               EXHIBIT
                                                                                                                                                                  exhibitsticker.com




                                                                                                                                                       A
          Case 6:21-cv-01461 Document 1-2 Filed 05/28/21 Page 2 of 5 PageID #: 9
                                         CITATION
                                    STATE OF LOUISIANA



4
                                         27th JUDICIAL DISTRICT COURT
    BILLIE COLEMAN ETVIR
                                         PARISH OF ST. LANDRY
     VS

    WALMART INC ETAL                     CIVIL NO. C-211686C




    TO THE DEFENDANT     WALMART INC. THROUGH ITS AGENT FOR SERVICE CT
    CORPORATION SYSTEM 3867 PLAZA TOWER DRIVE BATON ROUGE, LA 70816

           You are hereby summoned to comply with the demand

    contained in the petition/of which a true and correct copy

    (exclusive of exhibits) accompanies this citation, or make

    an appearance,either by filing a pleading or otherwise, in

    the 27th Judicial District Court in and for the Parish of

    St. Landry, State of Louisiana, within fifteen (15) days

    after the service hereof,under penalty of default.

           Witness the Honorable the Judges of said Court, this              6TH

    day of      MAY    , A. D. 2021.



    Issued and delivered           MAY 7, 2021




                                               Deputy Clerk of Court




    REQUESTED BY:         JONATHAN VIDRINE
      Case 6:21-cv-01461 Document 1-2 Filed 05/28/21 Page 3 of 5 PageID #: 10



                                  CIVIL SUIT NO:at            \AO WO
BILLIE COLEMAN AND                                     27TH JUDICIAL DISTRICT COURT
DAVID COLEMAN

VERSUS                                                 PARISH OF ST.LANDRY

WALMART INC. AND
CINTAS CORPORATION NO.2                                STATE OF LOUISIANA


                                   PETITION FOR DAMAGES


          Now comes petitioner, BILLIE COLEMAN AND DAVID COLEMAN,competent major

residents of Evangeline Parish, Louisiana, who with respect represent the following:

                                                  1.

          Made defendant herein is WALMART INC., a foreign corporation authorized to do and

doing business in the State ofLouisiana, which has appointed C. T. Corporation System as its agent

for service ofprocess and CINTAS CORPORATION NO.2,a foreign corporation authorized to

do and doing business in the State ofLouisiana, which has appointed Corporation Service Company

as its agent for service ofprocess, who are all liable unto your petitioners, for the following reasons,

to-wit:

                                                  2.

          Defendants, WALMART INC. and CINTAS CORPORATION NO. 2 are liable to

petitioners for general and special damages, together with legal interest from the date ofjudicial

demand and for all costs for these reasons.

                                                  3.

          On or about October 20, 2020, BILLIE COLEMAN and DAVID COLEMAN were

shopping at the Wal Mart Store in Eunice, St. Landry Parish, Louisiana. When they were done with

their shopping and were exiting the store, Ms. Coleman suddenly and without warning tripped on

two rugs that were stacked on top ofeach other causing her to fall to the floor striking various parts

of her body with great force and causing her severe physical injury to her person. These mats,

stacked on top of each other was a defect in the building which was unreasonable and a condition

which made the building unreasonably risky to patrons/invitees. Plaintiff, BILLIE COLEMAN also

struck her head on the glass door, causing a concussion and a traumatic brain injury and causing all

panels to be opened.
                                                                                05/01V21 12t14;01
                                                                                           °01.4ch Clerk
                                                                                            ""'
                                                                                                         rif Court
                                                                                   .dtiklf
                                                                                   L
      Case 6:21-cv-01461 Document 1-2 Filed 05/28/21 Page 4 of 5 PageID #: 11



                                                  4.

        As a result of the accident, petitioner, BILLIE COLEMAN, suffered severe personal

damage including, but not limited to the following:

        1)      Past, present and future medical expenses;

        2)      Past, present and future pain and suffering;

        3)      Injuries to her neck, back, TBI, knees, head, chin, right eye, right elbow and nose;

        4)      Loss of enjoyment of life;

        5)      Scarring about her face, arms and hands;

        6)      Post-traumatic stress syndrome; and

        7)      Psychological injuries and/or brain injury.

                                                  5.

        The accident complained ofherein was caused solely and proximately by the negligence of

defendant, WALMART INC., which negligence includes but is not limited to:

        1)      In failing to properly place the two door carpet squares and in not adequately
                inspecting the accident area;

                In failing to properly and promptly consult Cintas for the right way to overlay carpet
                mats, if any;

        3)      Failure to warn patrons ofthe dangerous condition;

        4)      Failure to properly inspect and survey the entrance and exits; and

        5)      Allowing Wal Mart, Inc. to place these mats instead of Cintas, and in not removing
                the carpet squares completely when they were improperly laid.

                                                  6.

         The accident complained ofherein was caused solely and proximately by the negligence of

defendant, CINTAS CORPORATION NO.2, which negligence includes but is not limited to:

        1)      In failing to properly train Wal Mart employees in placing the mats;

        2)      In failing to place the mats themselves and failing to inspect old, torn and dangerous
                mats and remove these old and defective mats;

        3)      Failure to provide mats that do not lay flat and/or with defective edges; and

        4)      Failure to provide warning signs, cones, or inspections ofthese mats on top ofeach
                other.

                                                  7.

   Plaintiff, DAVID COLEMAN suffered loss of consortium, services, society and wages as a

result of injuries to his wife.
     Case 6:21-cv-01461 Document 1-2 Filed 05/28/21 Page 5 of 5 PageID #: 12

       WHEREFORE,petitioners pray that:

       1.     Defendants be duly served with a copy ofthis petition and duly cited to answer same;

       2.     That after all demand have run and all proceedings are had, there be judgment in
              favor of petitioners and against defendants granting all damages of these
              proceedings; and

       3.     For all just and equitable relief in the premises.


                                                     RESPECTFULLY SUBMITTED:




                                                        NATHAN C. VIDRINE (#19197)
                                                     510 WEST MAGNOLIA STREET
                                                     VILLE PLATTE,LA 70586
                                                     Ph.(337)363-2772
                                                     Fax (337)363-2798


PLEASE SERVE:

WALMART INC.
Through its agent for service
C.T. Corporation System
3867 PLAZA TOWER DR.
Baton Rouge,LA 70816


CINTAS CORPORATION NO.2
Through its agent for service
Corporation Service Company
501 Louisiana Avenue
Baton Rouge,LA 70802




                                                                     Lanr5ly Parish Clerk of Court's Office
                                                                   Hied         5• tp             201




                                                                   O PELOUSAS, LOUISIANA                    ,20 OL1
                                                                          This is to certify that the above is a true
                                                                   a nd correct copy of the original on file in the
                                                                   office of the C .,rk of C        t      r Parish.
                                                                          lia   Deputy CI     of Court
